
	
		III
		109th CONGRESS
		2d Session
		S. RES. 462
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2006
			Mr. Grassley (for
			 himself, Mr. Biden, and
			 Mr. Talent) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating June 8, 2006, as the day of a
		  National Vigil for Lost Promise.
	
	
		Whereas over 26,000 citizens die from the effects of drug
			 abuse each year;
		Whereas the damage from drugs is not limited to drug
			 abusers, the collateral damage from drugs is enormous, and drug abuse costs
			 society over $60,000,000,000 in social costs and lost productivity;
		Whereas drugs rob users, their families, and all the
			 people of the United States of dreams, promises, ambitions, talents, and
			 lives;
		Whereas drug abuse affects millions of families in the
			 United States;
		Whereas the stigma of drug abuse and the cloak of denial
			 keep many individuals and families from dealing with the impact of
			 drugs;
		Whereas many friends and families are ashamed to
			 acknowledge the death of their loved ones caused by drug abuse;
		Whereas all the people of the United States can benefit
			 from illuminating the problem of drug abuse and its impact on families,
			 communities, and society;
		Whereas the futures of thousands of youth of the United
			 States have been cut short because of drug abuse, including the life of—
			(1)Irma Perez, who
			 suffered and died of an Ecstasy overdose at age 14;
			(2)David Manlove,
			 who wanted to be a doctor, but died from inhalant abuse at age 16;
			(3)David Pease, an
			 articulate debater, who died of a heroin overdose at age 23;
			(4)Ian Eaccarino, a
			 college student who died of a heroin overdose at age 20;
			(5)Jason Surks, who
			 was studying to be a pharmacist, but died of prescription drug abuse at age
			 19;
			(6)Kelley McEnery
			 Baker, who died of an overdose of Ecstasy at age 23;
			(7)Ryan Haight, who
			 died of an overdose of prescription drugs he had purchased over the Internet at
			 age 18; and
			(8)Taylor Hooton, a
			 high school baseball star whose life was cut short by steroids at age
			 16;
			Whereas these deaths represent only a small sample of the
			 lost promise that drug abuse has cost the future of the United States;
		Whereas law enforcement, public health and research
			 organizations, community coalitions, drug prevention outreach organizations,
			 individual parents, siblings, friends, and concerned citizens are joining
			 together on June 8, 2006, in a Vigil for Lost Promise, to call public attention
			 to the tremendous promise which has been lost with the deaths of those affected
			 by drugs: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals of the Vigil for Lost Promise;
			(2)encourages any
			 families who have been affected by a death due to drugs to visit
			 www.nationalparentvigil.com;
			(3)encourages all
			 young people to choose to live a drug-free life;
			(4)encourages all
			 people of the United States to work to stop drug abuse before it starts and
			 remain vigilant against the far reaching loss of promise caused by deaths from
			 drug abuse;
			(5)designates June
			 8, 2006, as the day of a National Vigil for Lost Promise; and
			(6)encourages all
			 citizens of the United States to remember the lost promise of youth caused by
			 drug abuse on this day.
			
